DENY; and Opinion Filed August 15, 2016.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-16-00781-CV

                              IN RE TRAVIS FOSTER, Relator

                 Original Proceeding from the 305th Judicial District Court
                                   Dallas County, Texas
                              Trial Court Cause No. 15-00357

                             MEMORANDUM OPINION
                          Before Justices Francis, Evans, and Stoddart
                                  Opinion by Justice Stoddart

       Before the Court is relator’s petition for writ of mandamus in which he seeks relief from

the denial of his petition in intervention and motion for leave to intervene in a SAPCR action

brought by the Texas Department of Family and Protective Services (“DFPS”). The facts and

issues are well known to the parties, so we need not recount them here.

       To be entitled to mandamus relief, a relator must show both that the trial court has clearly

abused its discretion and that relator has no adequate appellate remedy. In re Prudential Ins. Co.,

148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). Based on the record before us, we

conclude relator has not shown he is entitled to the relief requested. See TEX. R. APP. P. 52.8(a);

Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992) (orig. proceeding).
      Accordingly, we DENY relator’s petition for writ of mandamus.




                                                 /Craig Stoddart/
                                                 CRAIG STODDART
                                                 JUSTICE




160781F.P05




                                           –2–